DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a cascade vane” in claim 1 is used by the claim to mean “a cascade of vanes” (a plurality of vanes in a cascade) while the accepted meaning is a single vane in a cascade (one of the vanes in a cascade). The term is indefinite because the specification does not clearly redefine the term. Examiner suggests amending “a cascade vane” to “a cascade of vanes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0222917 (Segat).
Regarding claim 1, Segat teaches a nacelle rear assembly of a nacelle of an aircraft turbojet engine (Fig 1; nacelle rear assembly 16, 18), the nacelle rear assembly extending along a longitudinal central axis (A), and the nacelle rear assembly including a thrust reverser with sliding cascades (Fig 2, 4; thrust reverser 18, sliding cascades 22; para 65-68), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle (sliding cowl 20 in closed position in Fig 2, providing aerodynamic continuity), and an opening position in which the sliding cowl opens a passage for directing an air flow coming from a cold air flow path of the nacelle (para 70; sliding cowl in open position in Fig 4); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis (Fig 4; plurality of axially spaced blading rows of vanes 22 extending about the central axis A) and arranged longitudinally from a first front blading row to a last rear blading row (see annotated Fig 4 below), each blading row including at least one deflection blade of the air flow toward an outside of the nacelle rear assembly of the nacelle (Fig 4), the cascade vane being secured in displacement to the sliding cowl (Fig 2, 4; para 66-70), wherein the sliding cowl includes a front end and an overhang extending forwardly from the front end (see annotations below), the overhang of the sliding cowl provides aerodynamic continuity with the nacelle when the sliding cowl is in the closing position (See Fig 2), the overhang and the front end defining a recessed portion (space between the overhang and front end), and wherein the cascade vane includes at least one neutral blading row interposed between the last rear blading row and the front end of the sliding cowl (annotated below) and including at least one neutral blade disposed in the recessed portion and surrounded by the overhang (see annotations), the at least one neutral blading row delimiting a leakage passage toward the outside of the nacelle rear assembly and a force exerted on the at least one neutral blade by the air flow through the leakage passage is devoid of an axial component oriented backward (annotated below; leakage passage is the opening between the neutral blading row and last rear blading row; the leakage passage and surfaces of the neutral blading row are straight radial – no curvature or incline – and thus the force exerted on the at least one neutral blade by the air flow through the leakage passage is devoid of an axial component oriented backward).

    PNG
    media_image1.png
    469
    543
    media_image1.png
    Greyscale

Regarding claims 2-12, Segat teaches the leakage passage is adapted to direct the air flow perpendicular to the longitudinal central axis of the nacelle rear assembly (Fig 4; the leakage passage and surfaces of the neutral blading row are straight radial – no curvature or inclination – and thus air flow would be perpendicular to the longitudinal axis), the leakage passage is delimited by a first rear face which extends radially and which belongs to the at least one neutral blade (left face of the neutral blade as annotated above) and by a second front face which extends radially and which belongs to a blade of the last rear blading row (right face of the last rear blade as annotated), the overhang extends longitudinally to radially cap, at least in part, the leakage passage (see annotated Fig 4 above), the sliding cowl carries flaps pivotally mounted in the cold air flow path, between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl, the flaps configured to direct the air flow toward the blading rows, from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position (flaps 32 pivotally mounted on cowl 20 in the cold/secondary air flow path between rest position in Fig 2 and thrust reversal position in Fig 4, wherein they direct flow to the cascade; in thrust reversal position the front edge of the flap sits in front of the leakage passage, and thus would limit flow passing through the neutral blading row), a nacelle of an aircraft turbojet engine including a nacelle rear assembly according to claim 1 (Fig 1, para 62; nacelle 10), the overhang includes a front end that is disposed upstream from the at least one neutral blading row (annotated above), overhang includes a front end that is disposed upstream from the leakage passage (annotated above), wherein the air flow through the leakage passage is first directed upstream toward a front end of the overhang and then outside the sliding cowl (air flowing through the leakage passage would flow radially out, toward the overhang, and then be redirected by the front end of the overhang outside of cowl 20; further, it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; how the air flows through the structure does not differentiate the claimed apparatus from Segat), wherein the first rear face is parallel to the second front face (see annotations above; both faces are parallel in the radial direction), wherein the plurality of blading rows and the at least one neutral blading row are disposed radially and inwardly from the overhang (see annotations above), the overhang has a front end that is disposed upstream from the leakage passage defined between the last rear blading row and the at least one neutral blading row (annotated above; overhang extends forward/upstream of the leakage passage).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741